In a proceeding to invalidate petitions designating appellants, Robert D. Clark and Elizabeth E. Gussak, as candidates in the Republican Party Primary Election to be held on June 23, 1970 for the Party position of Member of the State Committee for the 52nd Assembly District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County, dated June 9, 1970, which granted the application. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Munder, Martuscello and Latham, JJ., concur; Benjamin, J., not voting.